DETAILED ACTION

The amendments filed on 06/17/2022 have been entered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-13, 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McDonald et al. (WO 2016102381).

Regarding claims 1, 9, 17, McDonald discloses a non-transitory computer readable medium for automated drilling, comprising computer readable code executable by one or more processors to ( [0041] discloses a drilling system 100 further includes an information technology (IT) system assembled from conventional components and comprising: a hardware server in communication with the supervisory PLC, at least one client workstation in communication with the hardware server, at least one switching and routing device configured to manage communication connections between the hardware server, the supervisory PLC and the at least one client workstation, at least one software server operating on the hardware server and configured to: o manage communications to the supervisory PLC, manage communications to client workstations, manage communications between itself and any other software servers,  host software applications, manage communications between software applications,  store data collected by the software applications, at least one software application running on the at least one software server [i.e. a non-transitory computer readable medium for automated drilling, comprising computer readable code executable by one or more processors] ):
receive a tool-agnostic request to perform a process (The system is preferably configured to receive one or more inputs relating to the desired processes [i.e. receive a tool-agnostic request to perform a process], process parameters, and decision criteria, to select a sequence of activities based on those inputs, and to establish control logic that reflects the inputs, para 0058);
determine one or more activities to complete the process ([0058] discloses: This may include performing complex calculations of engineering parameters in real time and display the results, if desired, and responding the supervisory control commands to those results [i.e. determine one or more activities to complete the process]);
identify a first controller module associated with a first activity of the one or more activities ([0038] discloses that each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC, [0040] discloses a Supervisory control system 114 preferably comprises a supervisory PLC that is in communication with each equipment PLC(s) so as to be able to control it. Supervisory control system 114 may be constructed separately from the drilling rig and drilling assembly and, in preferred embodiments may be retrofitted to the PLCs of a pre-existing drilling rig. In such cases, supervisory control system 114 may include a series of specifically-developed interface protocols for each individual rig. Supervisory control system 114 preferably can use any of a series of standard industrial protocols for real-time data exchange, including Modbus, Profibus, Profinet, OPC, WITS and WITSML [i.e. identify a controller module associated with a first activity of the one or more activities] and uses a generic engineering unit system that can be adapted for each individual rig); 
and trigger the controller module to initiate the first activity ([0044] discloses a supervisory control system 114 is preferably configured to command the drilling rig and drilling assembly to perform a sequence of activities [i.e. trigger the controller module to initiate the first activity] that including at least one of: initialization of the drilling process after each new joint of pipe has been added, recording of tare values, running down of the drilling BHA from an elevated position to the bottom of the well, drilling, drill-off at the end of a length of pipe, picking up the BHA from the bottom of the well to an elevated position, reaming, shutdown of the drilling sequence in preparation for the addition of another joint of pipe, and addition of another joint of pipe),
wherein the first controller module is configured to  identify a first one or more drilling tools to initiate the first activity ([0044] discloses a supervisory control system 114 is preferably configured to command the drilling rig and drilling assembly to perform a sequence of activities that including at least one of: initialization of the drilling process after each new joint of pipe has been added, recording of tare values, running down of the drilling BHA from an elevated position to the bottom of the well [i.e. the controller module identifies and directs a first one or more drilling tools to initiate the first activity], 
translate the tool-agnostic request to tool-specific instructions ([0058] discloses that the PLC receives input related with the desired processes and establish control logic that reflects the inputs, [0060] discloses that an equipment PLC may be a supervisory PLC)
direct the first one or more drilling tools to initiate the first activity in accordance with the tool-specific instructions ([0015], [0058]-[0060]).


Regarding claim 2, McDonald further discloses identify a second activity of the one or more activities ([0048] discloses that control system is configured to commence drilling, which represent a second activity); determine that the second activity is conditional upon a completion of the first activity ([0048] discloses that once the bit is on bottom, control system 114 is configured to start drilling); determine that the first activity is completed ([0047] discloses controlling the run down sequence such that the bit reaches the hole bottom by does not impact it with undue force or begin drilling with excessive force meaning determining when the first activity is completed); and in response to determining that the first activity is completed: identify a second controller module associated with the second activity ([0038] discloses that each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC.), and trigger the second controller module to initiate the second activity ([0048] discloses that once the bit is on bottom, control system 114 is configured to  drilling i.e trigger the second controller to initiate the second activity. Automatic control of the drilling operation requires controlling pump system, top drive, rotary drive), wherein the second controller module identifies and directs a second one or more drilling tools to initiate the second activity ([0050]).

Regarding claim 3, McDonald further discloses that the first one or more drilling tools are the same as the second one or more drilling tools ([0047] discloses that the process of automatically controlling a running down sequence requires controlling pump system 108, top drive 118, and/or the slips and/or make-up equipment. It is desirable to control a running down sequence such that the bit reaches the hole bottom but does not impact it with undue force or begin drilling with excessive velocity, [0048] discloses that once the bit is on bottom, supervisory control system 114 is preferably configured to commence drilling [i.e. the first one or more drilling tools are the same as the second one or more drilling tools]. Automatic control of the drilling operation requires controlling pump system 108, top drive 118, and rotary drive 120).

Regarding claim 4, McDonald further discloses that the first activity is controlled by a first entity, and wherein the second activity is controlled by a second entity (a supervisory PLC in communication with the rig control system PLC(s), and an information technology (IT) system, b) configuring the supervisory PLC to control a drilling operation, and c) controlling of a drilling operation by using the supervisory PLC to send control commands to the rig control PLC(s). Step a) may comprise adapting a generic engineering unit system for at least one drilling rig such that the configuration mirrors the specific engineering unit system of the rig under supervisory control, so that each data tag has the same value. Step c) may comprise executing an individual developed interface protocol for the at least one drilling rig, the interface including a mapping of tags of all data required on the rig control system to the same data on the supervisory control system, through which the data is transferred between the two systems in real time [i.e. the first activity is controlled by a first entity, and wherein the second activity is controlled by a second entity], para 0009).

Regarding claim 5, McDonald further discloses further comprising computer readable code to: while the first activity is active, receive sensor data from at least one of the one or more drilling tools (Each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC, para 0038, running down by controlling the pumps, the hoist or hydraulic axial drive, and the rotary drive, wherein running down includes tagging the hole bottom and using sensing and interpretation to recognize and quantify compression of the drill string [i.e. while the first activity is active, receive sensor data from at least one of the one or more drilling tools], para 0012); compare the sensor data to one or more predefined thresholds (Specifically, differential values of measured pressure, torque and load while drilling from their non-drilling tare values are used in a cascade manner wherein the lowest delta value of the measured differential value to a desired set point value is used to select that controller as the current controller that limits top drive velocity. If the present system is drilling and encounters a limit of a controlled or measured value as defined in the cause and effect matrix [i.e. compare the Sensor data to one or more  predefined thresholds], an interlock is enabled to limit up to and including all elements of further activity until the condition is cleared, para 0052); and in response to determining that the sensor data satisfies at least one of the one or more predefined thresholds, modify the first activity such that additional sensor data is within the at least one of the one or more predefined thresholds (reaming the drilled hole to condition it to a desired condition by axially reciprocating the drillstring while pumping and either rotating or not rotating, and using sensing and interpretation to determine the extent to which the hole is conditioned, and determining the stop requirement for the activity based on the hole condition assessment (i.e. in response to determining that the sensor data satisfies at least one of the one or more predefined thresholds, modify the first activity such that additional sensor data is within the at least one of the one or more predefined thresholds], para 0012).


Regarding claim 10, McDonald further discloses further comprising:
identifying a second activity of the one or more activities (supervisory control system 114 is preferably configured to commence drilling [i.e. identifying a second activity of the one or more activities], para 0048);
determining that the second activity is conditional upon a completion of the first activity (Once the bit is on bottom, supervisory control system 114 is preferably configured to commence drilling [i.e. determining that the second activity is conditional upon a completion of the first activity]. Automatic control of the drilling operation requires controlling pump system 108, top drive 118, and rotary drive 120, para 0048);
determining that the first activity is completed (The process of automatically controlling a running down sequence requires controlling pump system 108, top drive 118, and/or the slips and/or make-up equipment. In particular, it is desirable to control a running down sequence such that the bit reaches the hole bottom but does not impact it with undue force or begin drilling with excessive velocity [i.e. Determining that the first activity is completed], para 0047); and
in response to determining that the first activity is completed:
identifying a second controller module associated with the second activity (Each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC, para 0038, Supervisory control system 114 preferably comprises a supervisory PLC that is in communication with each equipment PLC(s) so as to be able to control it. Supervisory control system 114 may be constructed separately from the drilling rig and drilling assembly and, in preferred embodiments may be retrofitted to the PLCs of a pre-existing drilling rig. In such cases, supervisory control system 114 may include a series of specifically-developed interface protocols for each individual rig. Supervisory control system 114 preferably has the ability to use any of a series of standard industrial protocols for real-time data exchange, including Modbus, Profibus, Profinet, OPC, WITS and WITSML [i.e. identifying a second controller module associated with the second activity] and uses a generic engineering unit system that can be adapted for each individual rig, para 0040), and
triggering the second controller module to initiate the second activity (Once the bit is on bottom, supervisory control system 114 is preferably configured to commence drilling (i.e. triggering the second controller module to initiate the second activity). Automatic control of the drilling operation requires controlling pump system 108, top drive 118, and rotary drive 120, para 0048),
wherein the second controller module identifies and directs a second one or more drilling tools to initiate the second activity (In slide drilling, supervisory control system 114 may be configured to maneuver a downhole motor orientation (toolface) to a desired position while off bottom or on bottom. The desired orientation may be maintained by one or more known techniques, including using positional calculations, i.e. projecting where the toolface is using calculations of differential pressure, torque, and walk rate of the toolface when it is moving using the balance of torque in the string from surface rotary movements and reactive torque from mud motor when drilling [i.e. the second controller module identifies and directs a second one or more drilling tools to initiate the second activity], para 0050).

Regarding claim 11, McDonald further discloses that the first one or more drilling tools are the same as the second one or more drilling tools (The process of automatically controlling a running down sequence requires controlling pump system 108, top drive 118, and/or the slips and/or make-up equipment. In particular, it is desirable to control a running down sequence such that the bit reaches the hole bottom but does not impact it with undue force or begin drilling with excessive velocity, para 0047, Once the bit is on bottom, supervisory control system 114 is preferably configured to commence drilling [i.e. the first one or more drilling tools are the same as the second one or more drilling tools]. Automatic control of the drilling operation requires controlling pump system 108, top drive 118, and rotary drive 120, para 0048).

Regarding claim 12, McDonald further discloses that the first activity is controlled by a first entity, and wherein the second activity is controlled by a second entity (a supervisory PLC in communication with the rig control system PLC(s), and an information technology (IT) system, b) configuring the supervisory PLC to control a drilling operation, and c) controlling of a drilling operation by using the supervisory PLC to send control commands to the rig control PLC(s). Step a) may comprise adapting a generic engineering unit system for at least one drilling rig such that the configuration mirrors the specific engineering unit system of the rig under supervisory control, so that each data tag has the same value. Step c) may comprise executing an individually developed interface protocol for the at least one drilling rig, the interface including a mapping of tags of all data required on the rig control system to the same data on the supervisory control system, through which the data is transferred between the two systems in real time [i.e. the first activity is controlled by a first entity, and wherein the second activity is controlled by a second entity], para 0009).

Regarding claim 13, McDonald further discloses further comprising:
while the first activity is active, receiving sensor data from at least one of the one or more drilling tools (Each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC, para 0038, running down by controlling the pumps, the hoist or hydraulic axial drive, and the rotary drive, wherein running down includes tagging the hole bottom and using sensing and interpretation to recognize and quantify compression of the drill string [i.e. while the first activity is active, receiving sensor data from at least one of the one or more drilling tools], para 0012);
comparing the sensor data to one or more predefined thresholds (Specifically, differential values of measured pressure, torque and load while drilling from their non-drilling tare values are used in a cascade manner wherein the lowest delta value of the measured differential value to a desired set point value is used to select that controller as the current controller that limits top drive velocity. If the present system is drilling and encounters a limit of a controlled or measured value as defined in the cause and effect matrix [i.e. comparing the sensor data to one or more predefined thresholds], an interlock is enabled to limit up to and including all elements of further activity until the condition is cleared, para 0052); and
in response to determining that the sensor data satisfies at least one of the one or more predefined thresholds, modifying the first activity such that additional sensor data is within the at least one of the one or more predefined thresholds (reaming the drilled hole to condition it to a desired condition by axially reciprocating the drillstring while pumping and either rotating or not rotating, and using sensing and interpretation to determine the extent to which the hole is conditioned, and determining the stop requirement for the activity based on the hole condition assessment [i.e. in response to determining that the sensor data satisfies at least one of the one or more predefined
thresholds, modifying the first activity such that additional sensor data is within the at least one of the one or more predefined thresholds],para 0012).
Regarding claim 18, McDonald further discloses further comprising computer readable code to:
identify a second activity of the one or more activities (supervisory control system 114 is preferably configured to commence drilling (i.e. identify a second activity of the one or more activities], para 0048);
determine that the second activity is conditional upon a completion of the first activity (Once the bit is on bottom, supervisory control system 114 is preferably configured to commence drilling [i.e. determine that the second activity is conditional upon a completion of the first activity]. Automatic control of the drilling operation requires controlling pump system 108, top drive 118, and rotary drive 120, para 0048);
determine that the first activity is completed (The process of automatically controlling a running down sequence requires controlling pump system 108, top drive 118, and/or the slips and/or make-up equipment. It is desirable to control a running down sequence such that the bit reaches the hole bottom but does not impact it with undue force or begin drilling with excessive velocity [i.e. determine that the first activity is completed], para 0047); and
in response to determining that the first activity is completed:
identify a second controller module associated with the second activity (Each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC, para 0038, Supervisory control system 114 preferably comprises a supervisory PLC that is in communication with each equipment PLC(s) to be able to control it. Supervisory control system 114 may be constructed separately from the drilling rig and drilling assembly and, in preferred embodiments may be retrofitted to the PLCs of a pre-existing drilling rig. In such cases, supervisory control system 114 may include a series of specifically-developed interface protocols for each individual rig. Supervisory control system 114 preferably has the ability to use any of a series of standard industrial protocols for real-time data exchange, including Modbus, Profibus, Profinet, OPC, WITS and WITSML [i.e. Identify a second controller module associated with the second activity] and uses a generic engineering unit system that can be adapted for each individual rig, para 0040), and trigger the second controller module to initiate the second activity (Once the bit is on bottom, supervisory control system 114 is preferably configured to commence drilling (i.e. trigger the second controller module to initiate the second activity]. Automatic control of the drilling operation requires controlling pump system 108, top drive 118, and rotary drive 120, para 0048),
wherein the second controller module identifies and directs a second one or more drilling tools to initiate the second activity (In slide drilling, supervisory control system 114 may be configured to maneuver a downhole motor orientation (toolface) to a desired position while off bottom or on bottom. The desired orientation may be maintained by one or more known techniques, including using positional calculations, i.e. projecting where the toolface is using calculations of differential pressure, torque, and walk rate of the toolface when it is moving using the balance of torque in the string from surface rotary movements and reactive torque from mud motor when drilling [i.e. the second controller module identifies and directs a second one or more drilling tools to initiate the second activity], para 0050).

Regarding claim 19, McDonald further discloses that the first activity is controlled by a first entity, and wherein the second activity is controlled by a second entity (a supervisory PLC in communication with the rig control system PLC(s), and an information technology (IT) system, b) configuring the supervisory PLC to control a drilling operation, and c) controlling of a drilling operation by using the supervisory PLC to send control commands to the rig control PLC(s). Step a) may comprise adapting a generic engineering unit system for at least one drilling rig such that the configuration mirrors the specific engineering unit system of the rig under supervisory control, so that each data tag has the same value. Step c) may comprise executing an individually developed interface protocol for the at least one drilling rig, the interface including a mapping of tags of all data required on the rig control system to the same data on the supervisory control system, through which the data is transferred between the two systems in real time (i.e. the first activity is controlled by a first entity, and wherein the second activity is controlled by a second entity], para 0009).

Regarding claim 20, McDonald further discloses further comprising computer readable code to:
while the first activity is active, receive sensor data from at least one of the one or more drilling tools (Each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC, para 0038, running down by controlling the pumps, the hoist or hydraulic axial drive, and the rotary drive, wherein running down includes tagging the hole bottom and using sensing and interpretation to recognize and quantify compression of the drill string [i.e. while the first activity is active, receive sensor data from at least one of the one or more drilling tools], para 0012);
compare the sensor data to one or more predefined thresholds (Specifically, differential values of measured pressure, torque and load while drilling from their non-drilling tare values are used in a cascade manner wherein the lowest delta value of the measured differential value to a desired set point value is used to select that controller as the current controller that limits top drive velocity. If the present system is drilling and encounters a limit of a controlled or measured value as defined in the cause and effect matrix [i.e. compare the sensor data to one or more predefined thresholds], an interlock is enabled to limit up to and including all elements of further activity until the condition is cleared, para 0052); and
in response to determining that the sensor data satisfies at least one of the one or more predefined thresholds, modify the first activity such that additional sensor data is within the at least one of the one or more predefined thresholds (reaming the drilled hole to condition it to a desired condition by axially reciprocating the drillstring while pumping and either rotating or not rotating, and using sensing and interpretation to determine the extent to which the hole is conditioned, and determining the stop requirement for the activity based on the hole condition assessment [i.e. in response to determining that the sensor data satisfies at least one of the one or more predefined thresholds, modify the first activity such that additional sensor data is within the at least one of the one or more predefined thresholds], para 0012),

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (WO 2016102381) as applied to claims 1 and 9 above, and further in view of Chapman et al. (US 20150362897).

Regarding claim 6, McDonald discloses the invention above, and MCDONALD further discloses further comprising computer readable code to identify a second activity of the one or more activities (supervisory control system 114 is preferably configured to commence drilling [i.e. identify a second activity of the one or more activities], para 0048), but MCDONALD did not disclose attempting to detect a first controller module associated with the second activity; and in response to failing to detect the first controller module, presenting a prompt to a user to direct a second one or more drilling tools to initiate the second activity. 
However, Chapman is in the field of industrial and process control systems (para 0001) and discloses attempting to detect a first controller module associated with the second activity (a loss of communication occurs between agent 120, 121 and the execution module 118. This can be sensed by one or more methods, such as loss of a watch dog signal or a heartbeat [i.e. attempt to detect a first controller module associated with the second activity, para 0048); and in response to failing to detect the first controller module (a loss of communication occurs between agent 120, 121 and the execution module 118. This can be sensed by one or more methods, such as loss of a watch dog signal or a heartbeat. Once the loss of communication has been detected, a remote control indication is set to not ready [i.e. in response to failing to detect the first controller module), para 0048), presenting a prompt to a user to direct a second one or more drilling tools to initiate the second activity (furnishing (e.g., providing) control from the control module to a respective agent. In one or more embodiments, the computing device 101 may present a user interface (e.g., user interface 102) to an operator of a drill rig to indicate that remote control is allowed. The operator of a drill rig can allow remote control for each operating characteristic or a sub-set of operating characteristics for the rig via the user interface [i.e. present a prompt to a user to direct a second one or more drilling tools to initiate the second activity], para 0037). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of McDonald and Chapman before him or her, to modify the method disclosed by McDonald to include attempting to detect a first controller module associated with the second activity; and in response to failing to detect the first controller module, presenting a prompt to a user to direct a second one or more drilling tools to initiate the second activity as taught by Chapman in order to help perform the drilling operation efficiently.  

Regarding claim 7, McDonald further discloses further comprising computer readable code to:
identify a third activity of the one or more activities (Once the bit has reached a desired depth or end of the current length of pipe, drilling ceases. At this point, it may be desirable to backream [i.e. identify a third activity of the one or more activities] the recently-drilled portion of the hole, para 0057);
determine that the third activity is conditional upon a completion of the second activity (Once the bit has reached a desired depth or end of the current length of pipe, drilling ceases. At this point, it may be desirable to backream the recently-drilled portion of the hole [i.e. determine that the third activity is conditional upon a completion of the second activity], para 0057);
receive an indication that the second activity is completed (Once the bit has reached a desired depth or end of the current length of pipe, drilling ceases [i.e. receive an indication that the second activity is completed). At this point, it may be desirable to backream the recently-drilled portion of the hole, para 0057); and in response to receiving the indication that the second activity is completed:
identify a second controller module associated with the third activity (Each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC, para 0038 Supervisory control system 114 preferably comprises a supervisory PLC that is in communication with each equipment PLC(s) so as to be able to control it. Supervisory control system 114 may be constructed separately from the drilling rig and drilling assembly and, in preferred embodiments may be retrofitted to the PLCs of a pre-existing drilling rig. In such cases, supervisory control system 114 may include a series of specifically-developed interface protocols for each individual rig. Supervisory control system 114 preferably has the ability to use any of a series of standard industrial protocols for real-time data exchange, including Modbus, Profibus, Profinet, OPC, WITS and WITSML [i.e. identify a second controller module associated with the third activity] and uses a generic engineering unit system that can be adapted for each individual rig, para 0040), and
trigger the second controller module to initiate the third activity (The system is preferably configured to receive one or more inputs relating to the desired processes, process parameters, and decision criteria, to select a sequence of activities based on those inputs, and to establish control logic that reflects the inputs. By way of example, the supervisory PLC can accept inputs changing set points or changing sequence commands (including depth for switching drilling modes). The PLC is preferably configured to execute sequences of the control behavior, within the defined operating envelope(s) as per the desired inputs [i.e. trigger the second controller module to initiate the third activity]. This may include performing complex calculations of engineering parameters in real time and display the results, if desired, and responding the supervisory control commands to those results; including slide drilling commands, open hole friction factor, and wellbore cleaning index, para 0058),
wherein the second controller module identifies and directs a second one or more drilling tools to initiate the second activity (In slide drilling, supervisory control system 114 may be configured to maneuver a downhole motor orientation (toolface) to a desired position while off bottom or on bottom. The desired orientation may be maintained by one or more known techniques, including using positional calculations, i.e. projecting where the toolface is using calculations of differential pressure, torque, and walk rate of the toolface when it is moving using the balance of torque in the string from surface rotary movements and reactive torque from mud motor when drilling [i.e. the second controller module identifies and directs a second one or more drilling tools to initiate the second activity], para 0050).

Regarding claim 8, McDonald discloses the method of claim 1.
MCDONALD appears to be silent regarding the fact that the computer readable code to determine a current drilling state parameter; and select an application of a plurality of applications from which to receive instructions for the process based on the current drilling state parameter, wherein the plurality of applications are associated with different operators.
However, CHAPMAN teaches that the computer readable code to determine a current drilling state parameter (The change in state within the state machine of the adapter 201 allows the agent 120, 121 to determine the current condition of the remote control readiness of the equipment controlled through computing device 101 [i.e. determine a current drilling state parameter], para 0035);
 and select an application of a plurality of applications from which to receive instructions for the process based on the current drilling state parameter (Computing device 101 may receive a number of inputs and outputs for communicating information externally and stores information internally within the memory 107. For interfacing with a user or operator, computing device 101 may include a user interface 102 incorporating one or more user input devices (e.g., a keyboard, a pointing device, a display, a printer, etc.). Otherwise, user input can be received via another computer or terminal (e.g., over a network interface 103, 104 coupled to a network, such as networks 105, 106) [i.e. select an application of a plurality of applications from which to receive instructions for the process based on the current drilling state parameter], para 0021 ), wherein the plurality of applications are associated with different operators (Computing device 101 may receive a number of inputs and outputs for communicating information externally and stores information internally within the memory 107. For interfacing with a user or operator, computing device 101 may include a user interface 102 incorporating one or more user input devices (e.g., a keyboard, a pointing device, a display, a printer, etc.). Otherwise, user input can be received via another computer or terminal (e.g., over a network interface 103, 104 [i.e. the plurality of applications are associated with different operators] coupled to a network, such as networks 105, 106), para 0021).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of McDonald and Chapman before him or her, to modify the method disclosed by McDonald to include determining a current drilling state parameter; and select an application of a plurality of applications from which to receive instructions for the process based on the current drilling state parameter, wherein the plurality of applications are associated with different operators as taught by Chapman in order to help perform the drilling operation efficiently.  

Regarding claim 14, McDonald discloses the method of claim 9. McDonald further discloses identifying a second activity of the one or more activities (supervisory control system 114 is preferably configured to commence drilling [i.e. identify a second activity of the one or more activities], para 0048).
McDonald appears to be silent regarding attempting to detect a first controller module associated with the second activity; and in response to failing to detect the first controller module, presenting a prompt to a user to direct a second one or more drilling tools to initiate the second activity.
 However, Chapman teaches attempting to detect a first controller module associated with the second activity (a loss of communication occurs between agent 120, 121 and the execution module 118. This can be sensed by one or more methods, such as loss of a watch dog signal or a heartbeat [i.e. attempting to detect a first controller module associated with the second activity, para 0048); and in response to failing to detect the first controller module (a loss of communication occurs between agent 120, 121 and the execution module 118. This can be sensed by one or more methods, such as loss of a watch dog signal or a heartbeat. Once the loss of communication has been detected, a remote control indication is set to not ready [i.e. in response to failing to detect the first controller module], para 0048), presenting a prompt to a user to direct a second one or more drilling tools to initiate the second activity (furnishing (e.g., providing) control from the control module to a respective agent. In one or more embodiments, the computing device 101 may present a user interface (e.g., user interface 102) to an operator of a drill rig to indicate that remote control is allowed. The operator of a drill rig can allow remote control for each operating characteristic or a sub-set of operating characteristics for the rig via the user interface [i.e. presenting a prompt to a user to direct a second one or more drilling tools to initiate the second activity], para 0037).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of McDonald and Chapman before him or her, to modify the method disclosed by McDonald to include attempting to detect a first controller module associated with the second activity; and in response to failing to detect the first controller module, presenting a prompt to a user to direct a second one or more drilling tools to initiate the second activity as taught by Chapman in order to help perform the drilling operation efficiently.  

Regarding claim 15, McDonald further discloses:
identifying a third activity of the one or more activities (Once the bit has reached a desired depth or end of the current length of pipe, drilling ceases. At this point, it may be desirable to backream [i.e. identifying a third activity of the one or more activities] the recently-drilled portion of the hole, para 0057);
determining that the third activity is conditional upon a completion of the second activity (Once the bit has reached a desired depth or end of the current length of pipe, drilling ceases. At this point, it may be desirable to backream the recently-drilled portion of the hole [i.e. determining that the third activity is conditional upon a completion of the second activity], para 0057);
receiving an indication that the second activity is completed (Once the bit has reached a desired depth or end of the current length of pipe, drilling ceases [i.e. receiving an indication that the second activity is completed]. At this point, it may be desirable to backream the recently-drilled portion of the hole, para 0057); and
in response to receiving the indication that the second activity is completed:
identifying a second controller module associated with the third activity (Each equipment PLC forms part of an interconnected control loop that includes that PLC, a sensor, and the piece of equipment that is controlled by the PLC, para 0038 Supervisory control system 114 preferably comprises a supervisory PLC that is in communication with each equipment PLC(s) so as to be able to control it. Supervisory control system 114 may be constructed separately from the drilling rig and drilling assembly and, in preferred embodiments may be retrofitted to the PLCs of a pre-existing drilling rig. In such cases, supervisory control system 114 may include a series of specifically-developed interface protocols for each individual rig. Supervisory control system 114 preferably has the ability to use any of a series of standard industrial protocols for real-time data exchange, including Modbus, Profibus, Profinet, OPC, WITS and WITSML [i.e. identifying a second controller module associated with the third activity] and uses a generic engineering unit system that can be adapted for each individual rig, para 0040), and triggering the second controller module to initiate the third activity (The system is preferably configured to receive one or more inputs relating to the desired processes, process parameters, and decision criteria, to select a sequence of activities based on those inputs, and to establish control logic that reflects the inputs. By way of example, the supervisory PLC can accept inputs changing set points or changing sequence commands (including depth for switching drilling modes). The PLC is preferably configured to execute sequences of the control behaviour, within the defined operating envelope(s) as per the desired inputs [i.e. triggering the second controller module to initiate the third activity]. This may include performing complex calculations of engineering parameters in real time and display the results, if desired, and responding the supervisory control commands to those results; including slide drilling commands, open hole friction factor, and wellbore cleaning index, para 0058),
wherein the second controller module identifies and directs a second one or more drilling tools to initiate the second activity (In slide drilling, supervisory control system 114 may be configured to maneuver a downhole motor orientation (toolface) to a desired position while off bottom or on bottom. The desired orientation may be maintained by one or more known techniques, including using positional calculations, i.e. projecting where the toolface is using calculations of differential pressure, torque, and walk rate of the toolface when it is moving using the balance of torque in the string from surface rotary movements and reactive torque from mud motor when drilling [i.e. the second controller module identifies and directs a second one or more drilling tools to initiate the second activity]. para 0050).

Regarding claim 16, McDonald discloses the method of claim 9. 
McDonald is silent regarding determining a current drilling state parameter; and selecting an application of a plurality of applications from which to receive instructions for the process based on the current drilling state parameter, wherein the plurality of applications are associated with different operators. 
However, Chapman teaches determining a current drilling state parameter (The change in state within the state machine of the adapter 201 allows the agent 120, 121 to determine the current condition of the remote control readiness of the equipment controlled through computing device 101 [i.e. determining a current drilling state parameter], para 0035); 
and selecting an application of a plurality of applications from which to receive instructions for the process based on the current drilling state parameter (Computing device 101 may receive a number of inputs and outputs for communicating information externally and stores information internally within the memory 107. For interfacing with a user or operator, computing device 101 may include a user interface 102 incorporating one or more user input devices (e.g., a keyboard, a pointing device, a display, a printer, etc.). Otherwise, user input can be received via another computer or terminal (e.g., over a network interface 103, 104 coupled to a network, such as networks 105, 106) [i.e. selecting an application of a plurality of applications from which to receive instructions for the process based on the current drilling state parameter]. para 0021),
wherein the plurality of applications are associated with different operators (Computing device 101 may receive a number of inputs and outputs for communicating information externally and stores information internally within the memory 107. For interfacing with a user or operator, computing device 101 may include a user interface 102 incorporating one or more user input devices (e.g., a keyboard, a pointing device, a display, a printer, etc.). Otherwise, user input can be received via another computer or terminal (e.g., over a network interface 103, 104 [i.e. the plurality of applications are associated with different operators] coupled to a network, such as networks 105,106), para 0021). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of McDonald and Chapman before him or her, to modify the method disclosed by McDonald to include determining a current drilling state parameter; and selecting an application of a plurality of applications from which to receive instructions for the process based on the current drilling state parameter, wherein the plurality of applications are associated with different operators as taught by Chapman in order to help perform the drilling operation efficiently.  


Response to Arguments

Applicant's arguments filed on 06/17/2022 have been fully considered but they are not persuasive.
Applicant states that McDonald is silent regarding the control system being associated with a particular activity. The Examiner respectfully disagrees. In fact, in [0038] discloses equipment PLCs that are associated with specific  tools and therefore specific activities. 
Applicant further states that McDonald does not translate tool agnostic instructions to tool specific instructions based on one or more identified drilling tools. The Examiner respectfully disagrees. In fact, in paragraph [0058], MacDonald discloses that the PLC receives input related with the desired processes and establish control logic that reflects the inputs, [0060] discloses that an equipment PLC may be a supervisory PLC. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iversen et al. (US 20120059521) discloses a method and system for drilling control comprising a plurality of controllers adapted to control performance process parameters, on the basis of driller controls from a driller that provides this as instructions to said controllers, wherein the system further comprises sensors and means for obtaining process values, such as downhole pressure, temperature and torque, where- in the system is adapted to, continuously and/or repeatedly, calculate safeguard envelopes for performance process parameters on the basis of process values and drilling process models and that it is adapted to restrain said controllers from applying performance process parameters outside said safeguard envelopes as a result of driller instructions.
Wilson et al. (US 20190032466) discloses a method for automatically controlling a drilling operation. The method comprises obtaining a recording of one or more controlled drilling parameters adjusted, during a first drilling operation, in response to one or more controlling drilling parameters. The method further comprises, during a second drilling operation after the first drilling operation, monitoring the one or more controlling drilling parameters. The method further comprises, during the second drilling operation, automatically adjusting the one or more controlled drilling parameters in response to the monitored one or more controlling drilling parameters by using the recording of the one or more controlled drilling parameters. Thus, by recording a driller's instructions once (during a recording phase) and automatically replaying them during successive playback phases, drilling is made more efficient and simpler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672         
2/8/2022